Citation Nr: 1419481	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, associated with a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran has active service from April 1944 to March 1946. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which increased the rating assigned to the Veteran's lumbar spine disability from noncompensable to 20 percent, effective June 25, 2009, the date of receipt of the claim for an increased rating. 

By a March 2010 rating decision, the RO granted service connection for radiculopathy, right lower extremity, associated with a lumbar spine disability, and assigned the same an initial 10 percent rating, effective June 25, 2009, the date of receipt of the claim for an increased rating. While the Veteran has not expressed his disagreement with such specifically, the claim came before the Board as part and parcel of the lumbar spine increased rating claim, as the regulations require the rater of any spine disability to evaluate any associated objective neurologic abnormalities. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

In November 2012, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in Jackson, Mississippi. A transcript of the hearing has been associated with the claims file. At the time of the Veteran's October 2011 Substantive Appeal, he elected to be heard by the Board at his local RO. However, in a November 2012 statement, he requested that his Board hearing be cancelled; and in a March 2013 statement, he withdrew his request for a Board hearing. His September 2011 Board hearing election is thus withdrawn. See 38 C.F.R. § 20.702(e) (2013). 

The Board, in a May 2013 decision, denied a rating in excess of 20 percent for a service-connected lumbar spine disability, denied a rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, associated with a lumbar spine disability, and granted a separate 10 percent rating for neurologic impairment, left lower extremity, associated with a lumbar spine disability.  
In a December 2013 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand of the claim for a rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, associated with a lumbar spine disability, and vacated the Board's May 2013 decision, limited to that issue only. The Board's decisions as to the other two issues adjuciated at that time were not disturbed. This matter was remanded to the Board for readjudication in accordance with the Joint Motion for Remand.

The Board notes that subsequent to its May 2013 decision, updated private treatment records were associated with the claims file, without a waiver of consideration of the same by the Agency of Original Jurisdiction (AOJ). However, such indicate treatment for the Veteran's lumbar spine disability, with notation of right leg pain, and such is already of record. As such are irrelevant in the current adjudication, the Board need not remand the matter in order for the AOJ to issue a Supplemental Statement of the Case (SSOC), considering the updated private treatment records. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the entire appellate period, since June 25, 2009, the Veteran's radiculopathy, right lower extremity, associated with a lumbar spine disability, is analogous to moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for rating of 20 percent, but no higher, for service-connected radiculopathy, right lower extremity, associated with a lumbar spine disability, have been met during the entire appellate period, effective June 25, 2009. 38 U.S.C.A.    §§ 1155, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.2, 4.6, 4.7, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Proper notice informs the claimant of any information and evidence not in the record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Federal Circuit recently held that only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim." See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155. 

In this case, the Veteran was advised in a July 2009 letter, sent prior to the initial adjudication of his claim for an increased rating for his service-connected lumbar spine disability in November 2009, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence. As discussed above, his claim for a rating in excess of 10 percent for radiculopathy, right lower extremity, associated with a lumbar spine disability, is part and parcel of the lumbar spine increased rating claim, not currently on appeal.

The Veteran was specifically advised that the evidence must show that his disability had increased in severity, examples of types of lay or medical evidence that would substantiate such claim, and that he should provide any VA or private treatment records or provide sufficient information to allow VA to obtain such records. The Veteran was specifically advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, and he was specifically advised of the diagnostic code under which his disability was rated. Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R.                § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions. 

With regard to the duty to assist, the Veteran's VA treatment records and his identified, authorized, and relevant private treatment records have been obtained and considered. In this regard, the Veteran, during his November 2012 DRO hearing, reported that he had been hospitalized after a fall the previous December and would file a VA Form 21-4142, Authorization and Consent to Release Information to VA, for such records. A November 2012 RO record indicates that the Veteran's representative, after the DRO hearing, reported that the Veteran refused to complete the authorization and stated that the treatment records would not be pertinent to the claim. Despite such, in a December 2012 letter, the RO requested that the Veteran complete an enclosed authorization for the records cited during the DRO hearing. To date, the Veteran has not responded. 

The Veteran was afforded VA examinations in July 2009, February 2010, and December 2012. The resulting medical evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124   (1991).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim. 

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

In March 2010, the RO granted service connection for radiculopathy, right lower extremity, associated with a lumbar spine disability, and assigned the same a 10 percent rating, effective June 25, 2009, under 38 C.F.R. § 4.124a, DC 8520 for paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, DC 8520. 

Under DC 8520, a 10 percent disability rating is assigned for mild incomplete paralysis of the sciatic nerve. A 20 percent disability rating is assigned for moderate incomplete paralysis of the sciatic nerve. A 40 percent disability rating is assigned for moderately severe incomplete paralysis. A 60 percent disability rating is assigned for severe incomplete paralysis, with marked muscular atrophy. An 80 percent disability rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, DC 8520. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. VA's Rating Schedule does not define these words "mild," "moderate" and "severe." Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

The Board now turns to the lay and medical evidence of record. In the present case, the appeal arises from a claim for an increased rating received on June 25, 2009. The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed, in this case, June 25, 2008, until VA makes a final decision on the claim. See Hart, supra. See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In this regard, the Board notes that there are private treatment records dated during the current appellate period detailing the Veteran's treatment for his right lower extremity. The findings and complaints recorded are remarkably similar and the Board need not describe each instance of treatment in detail. The Board will, however, discuss any private treatment records where a relevant detail is noted. Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

On VA examination of the lumbar spine in July 2009, the Veteran complained of constant, throbbing, sharp pain in his low back, radiating down the posterior aspect of the right leg to the heel. He reported weakness, numbness, and paresthesia in the right lower leg. He reported that he was independent in all activities of daily living and was able to ambulate without the need for assistive devices. Physical examination revealed that there was normal strength, deep tendon reflexes, and muscle bulk in the lower extremities; and there was decreased sensation to pinprick in the entire right lower extremity. The Veteran's gait was normal and he was able to stand on his toes and heels. 

On VA examination of the peripheral nerves in February 2010, the Veteran reported that he had nearly constant pain in the low back that radiated into the buttocks, sometimes down the back of the right thigh to the ankle. He reported that he sometimes experienced numbness in the entire right leg. He complained of pain, without weakness; and reported that he could walk around the room several times before the pain caused him to have to sit down. He reported that he could continue walking after an unspecified period of rest. He reported that he used over-the-counter medication for pain. On physical examination, he presented with a normal gait and a good heel and toe walk. He had trouble with tandem gait and had to hold the wall for balance. His motor strength was decreased on the right, and he had normal muscle bulk and tone. Sensation was moderately decreased in the knees. Pinprick sensation was decreased, bilaterally. He was areflexic. The examiner reported that the Veteran had rather severe polyneuropathy with sensory loss in all extremities which was unrelated to the lumbar spine; however, he had mild incomplete sensory loss in the right L5 and left S1 distributions due to the lumbar spine. He had weakness in the right S1 and bilateral L4 innervated muscles likely due to a combination of polyneuropathy and root disease, and reported that he could not determine the relative contributions of each without resorting to speculation. 

At the time of his November 2012 DRO hearing, the Veteran reported that he had recently fallen on concrete and sought emergency treatment. He reported that his right leg was "always giving him problems." He asserted that he took over-the-counter medication so that he could sleep, and took more medication three times during the day. He reported that he could drive, and that his wife helped care for him. He reported that he had a check-cashing store and that the bank stopped taking the checks, so he had to quit in April 2012. He reported that he was not able to do any heavy work, but that handling money was not a problem. 

On VA examination in December 2012, the Veteran reported that his pain previously radiated down both his legs and was associated with numbness and tingling; however, in 2002, he had nerve ablation which and had no further symptoms in the left leg. He noted that his nerve ablation procedure in April 2011 minimally improved his symptoms on the right. He reported that he ambulated with a cane and walker on occasion, that he was able to perform the activities of daily living without difficulty, and that he worked until April 2012. On physical examination, there was normal muscle strength testing, and reflex examination was normal, and sensory examination was normal. The examiner noted that the Veteran had radicular pain or other signs and symptoms due to radiculopathy, and described such to include moderate constant pain, severe intermittent pain, and moderate paresthesias and/or dysesthesias and numbness, all on the right. He noted that the nerve root involved was the sciatic nerve and determined that the severity of the radiculopathy present was mild in the right leg. 

The Board now turns to an analysis of the Veteran's claim. The Veteran has reported radiating pain, weakness, numbness, decreased sensation, and reported that his right foot is "always giving him problems." While he has not described any functional limitations related to the right lower extremity, the clinical findings on VA examinations are significant. It is significant that the Veteran presented with decreased motor strength, a symptom beyond that limited to sensation on VA examination in February 2010. Further, and significantly, the Veteran was found to be areflexic at that time, or without reflexes. 

The Board cannot explain why the examiner, in February 2010, determined that the Veteran's incomplete sensory loss, related to his lumbar spine disability was mild when he also conceded that he could not distinguish the contribution in muscle weakness of such sensory loss from his unrelated severe polyneuropathy. In instances such as these, the Board shall consider all of the symptoms as contributions to the Veteran's disability. Mittleider, 11 Vet. App. 181. The Board also cannot explain why the examiner, in December 2012, determined that the Veteran's radiculopathy of the right lower extremity was mild, when he also reported that the Veteran had moderate constant pain, severe intermittent pain, and moderate paresthesias and/or dysesthesias and numbness in the right lower extremity. As the terms "mild," "moderate" and "severe" are not defined by regulation for the examiner to consider, the Board finds that it is appropriate to consider the clinical findings in the present appeal and conclude that there is evidence of moderate incomplete paralysis of the sciatic nerve in the right lower extremity. 38 C.F.R. § 4.6.

The Board, resolving all doubt in favor of the Veteran, finds that he is entitled to a rating of 20 percent, but no more, for service-connected radiculopathy, right lower extremity, associated with a lumbar spine disability. There is evidence of moderate incomplete paralysis, as is required for a 20 percent disability rating during the entire appellate period, effective June 25, 2009. 38 C.F.R. §§ 3.102, 4.3, 4.6, 4.7, 4.124a, DC 8520; Mittleider, 11 Vet. App. 181. 

However, there is no evidence of greater impairment, moderately severe incomplete paralysis, at any time during the entire appellate period warranting a rating in excess of 20 percent. 38 C.F.R. § 4.124a, DC 8520. There is no evidence of functional impairment, beyond that of the decreased motor strength noted on VA examination in February 2010, and considered by the Board in its determination above. The Board, considering the Veteran's clinical picture as opposed as to the terms used by the examiners to describe his disability, has given the benefit of the doubt to the Veteran and assigned him a higher rating; however, there is no evidence that an even higher rating, beyond that of what the Board has assigned is warranted based on the evidence currently of record. To be clear, it remains that the examiners, in February 2010 and December 2012 used the term "mild" to describe the Veteran's disability. While the Board has found that the Veteran's disability, considering clinical findings, could be considered moderate, there is no evidence of moderately severe findings. 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that the rating criteria contemplate the Veteran's radiculopathy of the right lower extremity. His disability is clearly productive of pain, weakness, numbness, and decreased sensation and motor strength; all considered by the Board in its analysis of incomplete paralysis of the sciatic nerve. The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.














(Continued on the next page)
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. In this case, the Board finds that a claim for a TDIU is not raised by the record. The Veteran has not asserted, and there is no evidence, that his radiculopathy of the right lower extremity precludes him from employment. Therefore, the Board finds that no further consideration of a TDIU is warranted. 
Based on the medical and lay evidence discussed above and the applicable law, the Board finds that the Veteran is entitled to a 20 percent rating, but no more, for his radiculopathy, right lower extremity, associated with a lumbar spine disability, during the entire appellate period, as of June 25, 2009. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart, 21 Vet. App. at 505.


ORDER

A rating of 20 percent, but no more, service-connected radiculopathy, right lower extremity, associated with a lumbar spine disability, is granted during the entire appellate period, effective June 25, 2009.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


